Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  139960                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  KIMBERLY IDALSKI,                                                                                       Mary Beth Kelly
           Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 139960
                                                                   COA: 287279
                                                                   Livingston CC: 07-022684-NI
  DAVID ALLEN SCHWEDT,
           Defendant,
  and
  STATE FARM MUTUAL INSURANCE
  COMPANY,
           Defendant-Appellee.

  _________________________________________/

        On November 5, 2010, the Court heard oral argument on the application for leave
  to appeal the September 29, 2009 judgment of the Court of Appeals. On order of the
  Court, the application is again considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 15, 2011                      _________________________________________
           h0412                                                              Clerk